Title: To Alexander Hamilton from John Nicholson, 11 February 1794
From: Nicholson, John
To: Hamilton, Alexander



Comp. Genl. Office [Philadelphia]Feby. 11th 1794
sir

I feel myself indebted for your attention to my former requests, permit me further to request that you will direct a copy of the opinion of the late Atty. Genl. to you on the subject of the subscribability of the Pennsa. New Loan debt in the Loan opened by Congress per Act of Augt. 4th. 1790—“for such Certificates bearing date before Jany 1790, as had been issued by the respective States as acknowledgments or evidences of debts by them owing.”
With much respect   & esteem   I am Yr Most ob ser

JN
The Honble Alexr. Hamilton EsqrSecty Treasy Ustates

 